502 So. 2d 421 (1987)
Harry HORN and Sala Horn, His Wife, Petitioners,
v.
SHELDON GREENE & ASSOCIATES, INC., a Florida Corporation; and Litwin Realty, Inc., a Florida Corporation, Respondents.
No. 67843.
Supreme Court of Florida.
January 5, 1987.
Rehearing Denied March 10, 1987.
*422 Joseph C. Jacobs and Robert M. Ervin, Jr. of Ervin, Varn, Jacobs, Odom and Kitchen, Tallahassee, for petitioners.
Kevin F. Kline and Donald M. Klein of Kline, Moore and Klein, P.A., Coconut Grove, for respondents.
PER CURIAM.
We granted review of the decision of the Third District Court of Appeal, Sheldon Greene & Associates v. Rosinda Investments, N.V., 475 So. 2d 925 (Fla. 3d DCA 1985), on the basis that it expressly and directly conflicted with Shuler v. Allen, 76 So. 2d 879 (Fla. 1955). Upon further examination of the record and reconsideration of the holdings of these two cases, we find they are factually distinguishable. We therefore dismiss the petition for review.
It is so ordered.
McDONALD, C.J., and ADKINS, BOYD, OVERTON, SHAW and BARKETT, JJ., concur.
EHRLICH, J., dissents.